Title: To George Washington from Nicholas Cooke, 19 October 1776
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence, October 19. 1776

Your Letter, requesting an Account of the Prisoners in this State, I have duly received; and ordered the Sheriffs of the several Counties to make Return to me of the Number of Prisoners in their respective Counties, and of their different Stations, which Return has not been yet made. I also wrote immediately to Governor Trumbull of Connecticut, to know where their Prisoners were to assemble, that they might both go together, but have had no Answer, but shall endeavour to forward them when I shall receive Information from him—Since which I have received a Letter from the Captain of the Syren Frigate, off

Block-Island, that he had a Number of Prisoners on Board, taken in Merchant Ships, whom he has Orders from Lord Howe to exchange for others of equal Stations.
I inform Your Excellency that a Prize Ship is brought in here, having a Quantity of Blankets, some coarse woollen Goods, Linens and Shoes, which the Owners of the armed Vessel who took her, are desirous may be purchased for the Use of the Army; and in Order that those Goods may not be scattered, they propose that they be all put up in One Lot together; and that no Stranger be allowed to bid them off, unless he shall produce Orders from You or the Congress that he is making Purchase of them for the Army—I should be glad, if Your Excellency should think proper, that You would appoint Somebody immediately to purchase the same. If You should make any Appointment for that Purpose here, I would just inform that Messrs Clark and Nightingale Mr John Brown and myself are all interested in the Privateer, and therefore not so suitable for such Appointment as others. Mr Daniel Tillinghast here is the Continental Agent, and I believe a good Man. I am Your Excellency’s most obedient and most humble Servant.
